OPINION OF THE COURT
John S. Lockman, J.
This motion by defendants for an order precluding plaintiffs from presenting testimony from an expert in anatomy is denied.
Defendants seek to preclude the testimony of plaintiffs’ expert who is an M.D., holds a Ph D in anatomy and teaches in a medical school. Plaintiffs have refused to reveal his identity pursuant to CPLR 3101 (d) as a “medical expert”. Defendants aver that because the expert is not currently licensed to practice medicine, and has never been licensed to practice medicine, his identity must be revealed.
*871In the absence of any authority to support defendants’ claim, the court must enforce CPLR 3101 (d) as written, and the identity of a medical expert need not be revealed. Plaintiffs’ witness is a medical witness and the substance of the testimony he will give is of a medical nature. To require that he hold a license to practice medicine would be to add a requirement to the statute which does not appear therein. Accordingly, the motion is denied.